DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 2/25/21.
3.    Claims 1 - 19 are pending.
4.    The drawings filed on 2/25/21 has been noticed.

Claim Objections
5.	Claim 17 is objected to because of the following informalities:
The claim include the limitations of “the initial deal a deal of a plurality of initial deals lightly linked to the linked deal“.  It appears that the word “is” is missing between the terms “the initial deal” and “a deal”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
8.	Step 1: 
Claims 1 – 17 and 20 are drawn to an apparatus.
Claim 19 is drawn to a method.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
9.	Step 2A: 
10.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
11.	Claim 19 is exemplary: 
 	“A system for resolving an electronic game including a linked transaction comprising a linked deal within an initial deal, the system comprising: one or more computer processors; a non-transitory computer-readable storage medium storing computer program instructions, the computer program instructions executable by the one or more computer processors to perform operations comprising: - 41 -FW Dkt Ref 36133-47651 US receiving, at a management system from a player account, a request for an initial pull-tab for the initial deal, wherein the initial deal comprises a first randomized ordered list of pull-tabs managed by the management system; accessing the initial pull-tab comprising a next electronic pull-tab in the first randomized ordered list of electronic pull-tabs; responsive to evaluating that an initial result of the initial pull-tab comprises an access ticket to the linked deal: accessing a linked pull-tab for the linked deal, wherein the linked deal comprises a second randomized ordered set of electronic pull-tabs managed by the management system, and the linked pull-tab comprises a next electronic pull-tab in the second randomized ordered set of electronic pull-tabs, and evaluating a linked result of the linked pull-tab; and providing for display, to an electronic gaming terminal accessing the player account, the initial result of the initial pull-tab and the linked result of the linked pull-tab”.

12.	The underlined portion of claim 19 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent claim 1 and 18 include substantially the same abstract idea as claim 1. Dependent claims 2 – 17 merely further define the abstract idea and are not significantly more than the abstract idea.

Certain Methods Of Organizing Human Activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a system comprising: one or more computer processors; (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
as a system comprising: one or more computer processors (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
16.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.

All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
19.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384), showing the conventionality of these additional elements (FIG. 2 and paragraph 58).
20.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect 
23.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
24.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


25.	Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
26.	Regarding claim 17, the claims include the limitations of “the initial deal a deal of a plurality of initial deals lightly linked to the linked deal“, the term “lightly“ is a relative term, the relationship between the initial deal of a plurality of initial deals and the linked deal is unclear.

Claim Rejections - 35 USC § 102
27.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

28.	Claim(s) 1 – 3, 7 – 11, 13, 15 and 17 - 19 is/are rejected under 35 U.S.C. 102 (a)(2) as being  by DELEON (US 20190073877).
29.	Regarding claims 1, 18 and 19, DELEON discloses a non-transitory computer-readable storage medium (i.e. the memory described in paragraph 43) storing computer program instructions executable by a processor to perform operations for resolving an electronic game including a linked transaction comprising a linked deal (i.e. the second round of the game/SuperTab) within an initial deal (i.e. a first round described in abstract), the operations comprising (abstract and paragraphs 24 and 43):
receiving, at a management system from a player account (i.e. the player account associated with the account number described in paragraph 19), a request for an initial pull-tab for the initial deal, wherein the initial deal comprises a first randomized ordered list of pull-tabs managed by the management system (i.e. server 220) (abstract and paragraphs 19 and 23; paragraph 23 teaches the terminal 202 may request a pull-tab ticket from the server 220 at step 3. Upon receipt of the request for a pull-tab ticket from the terminal 202, the server may make a determination to send a pull-tab ticket to the terminal 202 at step 4); 
accessing the initial pull-tab (i.e. pull-tabs 212 shown in FIG. 1) comprising a next electronic pull-tab in the first randomized ordered list of electronic pull-tabs (paragraph 23 and 28 and FIG. 1); 
responsive to evaluating that an initial result of the initial pull-tab comprises an access ticket (i.e. a SuperTab ticket described in paragraph 25) to the linked deal (abstract and paragraphs 23 and 25
accessing a linked pull-tab (i.e. the SuperTab described in paragraphs 25, 27 and 28) for the linked deal, wherein the linked deal comprises a second randomized ordered set of electronic pull-tabs managed by the management system, and the linked pull-tab (i.e. the SuperTab described in paragraphs 25, 27 and 28) comprises a next electronic pull-tab in the second randomized ordered set of electronic pull-tabs (abstract and paragraphs 25, 27 and 28), 
and evaluating a linked result of the linked pull-tab (i.e. the outcome of the SuperTab) (paragraphs 21 and 27); 
and providing for display, to an electronic gaming terminal accessing the player account (i.e. the player account associated with the account number described in paragraph 19), the initial result of the initial pull-tab and the linked result of the linked pull-tab (paragraphs 19, 21 and 27; paragraph 27 teaches the display may visualize revealing one or more rows of indicia on the SuperTab ticket, and subsequently display the outcome corresponding to the revealed indicia).  
Regarding claim 19 (in addition to the limitations discussed above), DELEON also discloses system for resolving an electronic game including a linked transaction comprising a linked deal within an initial deal, the system comprising: one or more computer processors (i.e. GPU 340) and the non-transitory computer-readable storage medium described in claim 1 (Abstract and FIG. 7 and paragraphs 25, 27, 28, 43, 45 - 47).

Regarding claim 2, DELEON discloses the operations further comprising: responsive to evaluating the linked result of the linked pull-tab, updating a prize state (i.e. the prize state associated with SuperTab outcome described in paragraph 27) of the linked deal based on the evaluated linked result of the linked pull-tab (paragraphs 18, 27 and 43 and FIG. 1).
31.	  Regarding claim 3, DELEON discloses wherein: an additional linked result of an additional linked pull-tab (i.e. the SuperTab described in paragraphs 25, 27 and 28)) is based on the updated prize state (i.e. the prize state associated with SuperTab outcome described in paragraph 27) of the linked deal, and the additional linked pull-tab is a linked pull-tab included in the second randomized ordered set of electronic pull-tabs (abstract and paragraphs 25, 27 and 28).
32.	 Regarding claim 7, DELEON discloses one or more of the initial deals in the plurality of initial deal options are linked to different types of linked deals (i.e. a first type of regular SuperTab game described in paragraph 24 and a second type of Wide Area SuperTab described in paragraph 31) (abstract and paragraphs 24 and 31).
33.	Regarding claim 8, DELEON discloses the operations further comprising updating a capital balance of the player account (i.e. the player account associated with the account number described in paragraph 19) based on the initial result and the linked result (paragraphs 19, 27 and 39).  
34.	Regarding claim 9, DELEON discloses the operations further comprising completing a financial transaction (i.e. the financial transaction of paying out the prizes as described in paragraph 27) based on the initial result and the linked result (paragraphs 19, 27 and 39).
Regarding claim 10, DELEON discloses the management system is configured to evaluate the linked result of the linked pull-tab based on one or more inputs received from a player operating the electronic gaming terminal (abstract and paragraphs 21 and 23).  
36.	Regarding claim 11, DELEON discloses the management system is configured to evaluate the initial result of the initial pull-tab based on one or more inputs received from a player operating (an input device/the controls 206 of the terminal 202 described in paragraph 21) (abstract and paragraphs 18, 21, 23 and 39).
37.	Regarding claim 13, DELEON discloses wherein the linked deal is a seal card game corresponding to the initial deal (Abstract and paragraphs 23 and 27 and FIG. 1).
38.	Regarding claim 15, DELEON discloses wherein the linked deal is a bonus play game (i.e. the bonus play game/additional round described in the abstract) game corresponding to the initial pull-tab (Abstract and paragraphs 23 and 27).
39.	Regarding claim 17, DELEON discloses wherein the initial deal (is) a deal of a plurality of initial deals lightly linked to the linked deal (i.e. the SuperTab described in paragraph 27) (Abstract and paragraphs 6, 23 and 27).  

Claim Rejections - 35 USC § 103
40.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

41.	Claims 4, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELEON (US 20190073877) and in view of Gerow (US 20020072404).
42.	Regarding claims 4, DELEON teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
providing, to the electronic gaming terminal accessing the player account, a plurality of initial deal options, each of the initial deal options comprising a different randomized ordered list of pull-tabs managed by the management system; 
receiving, from the player account at the management system, a selection of the initial deal from the plurality of initial deal options.
Gerow teaches:
providing, to the electronic gaming terminal (i.e. accessing the player account described by DELEON), a plurality of initial deal options (i.e. the plurality of pull tab group 20 described in paragraph 31), each of the initial deal options comprising a different randomized ordered list of pull-tabs managed by the deal management system (paragraphs 31 and 38 and FIGS. 7 and 8); 
and receive (i.e. from the player account described by DELEON) at the management system, a selection of the initial deal from the plurality of initial deal options (i.e. the plurality of pull tab group 20 described in paragraph 31) (paragraphs 31 and 38 and FIGS. 7 and 8).

43.	Regarding claims 5, Gerow also teaches one or more of the initial deal options in the plurality of initial deals comprise different progressive prizes (i.e. the progressive prizes described in paragraphs 12 and 28) (abstract and paragraphs 12, 28, 31 and 38 and  FIGS. 7 and 8).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified DELEON in view of Gerow to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
44.	Regarding claims 14, Gerow also teaches wherein the linked deal is a progressive seal card game corresponding to the initial deal (abstract and paragraphs 12, 28, 31 and 38 and FIGS. 7 and 8).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified DELEON in view of Gerow to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
45.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELEON (US 20190073877) and in view of Gerow (US 20020072404) and further in view of Bridgeman (US 5984779).

wherein one or more of the initial deals in the plurality of initial deal options comprise different odds for the initial deals.
Bridgeman teaches:
wherein one or more of the initial deals in the plurality of initial deal options comprise different odds for the initial deals (Col 2, 37 - 40; players can choose or switch from the different games (i.e. initial deals) offered, with dynamically different odds and paytables).
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of DELEON and Gerow in view of Bridgeman to include the aforementioned method in order to achieve the predictable result of enhanced/improved player gaming experience.
47.	Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELEON (US 20190073877) and in view of Cannon (US 20030125107).
48.	Regarding claims 12, DELEON teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein responsive to evaluating that the initial result of the initial pull-tab comprises the access ticket to the linked deal, and the operations further comprising funding the linked deal with a portion of an entrance capital value used to fund the initial deal
Cannon teaches:
in response to a gaming condition (i.e. wherein responsive to evaluating that the initial result of the initial pull-tab comprises the access ticket to the linked deal), the operations further comprising funding the linked deal the bonus game (i.e. the linked deal) with a portion of an entrance capital value used to fund the primary game (i.e. the initial deal) (Abstract and paragraphs 19 and 28).
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified DELEON in view of Cannon to include the aforementioned method in order to stimulate and maintain players' interests in gaming (as described by Cannon, paragraph 16).
49.	Regarding claims 16, DELEON discloses wherein the linked deal is a double up game (i.e. the game described in paragraph 8) corresponding to a linked funding value for the linked deal (abstract and paragraphs 8, 21 and 39).
Cannon also teaches the linked funding value (i.e. funding for the bonus game) is funded from an initial funding value for the initial deal (i.e. the primary game) (Abstract and paragraphs 19 and 28).
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified DELEON in view of Cannon to include the aforementioned method in order to stimulate and maintain players' interests in gaming (as described by Cannon, paragraph 16).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715